Title: Thomas Jefferson to Benjamin Jones, 20 April 1812
From: Jefferson, Thomas
To: Jones, Benjamin


          
                  Sir 
                   
                     Monticello 
                     Apr. 20. 12
          
		   
		   
		  In my letter of Mar. 29. I informed you I had directed a remittance of 
                     D:200. out of the surplus of which I should request you to pay make a paiment for me. this is to Colo Duane for some books, and arrearages of his newspapers. how far back the last go, I do not know: but the last paiment to him I find was July 31. 1807. his country paper @ 5.D. a year is the one I take. I have had some books of him also. if you will be so kind as to have the amount of his account asked for, and pay it, I will thank you. I think it will be within
			 the limits of the surplus, unless there be something which I have forgotten; but even if it should be over the surplus be so good as to pay it, and I will have it instantly refunded, on your
			 information.
          I tender you the assurances of my esteem & respect.
                  Th: Jefferson
        